                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION




IN RE BROILER CHICKEN ANTITRUST          Case No. 1:16-cv-08637
LITIGATION

                                         Honorable Thomas M. Durkin
This Document Relates To:
Four New Actions Only




      DEFENDANT PECO FOODS, INC.’S MEMORANDUM IN SUPPORT OF
     CERTAIN DEFENDANTS’ MOTION TO EXCLUDE BID-RIGGING CLAIMS
         FROM THE IN RE BROILERS CONSOLIDATED PROCEEDINGS
        Peco Foods, Inc. respectfully submits this memorandum in support of the relief sought by

Certain Defendants’ Motion to Exclude Bid-Rigging Claims from the In re Broilers Consolidated

Proceedings (ECF No. 3687): any new claims related to a purported conspiracy to rig the bidding

process relating to the sale of “Small Birds” to restaurants should be excluded from the

consolidated In re Broiler Chicken Antitrust Litigation.1

        New DAPs’ decision to plead an assortment of distinct allegations indiscriminately against

all defendants has significant and prejudicial effects on producers like Peco. We speak from

experience. Peco—a privately held company that represents less than 4% of the Broiler market

and has no link to the setting of the Georgia Dock—has been a named defendant since this

litigation began in September 2016. Although this Court has allowed most claims in this litigation

to survive a motion to dismiss, it observed that “the allegations against Peco are thin.” (ECF No.

667.) Nonetheless, Peco has borne its share of the massive (and massively expensive) undertaking

of discovery described in Defendants’ Motion for nearly four years relating to the alleged supply

reduction conspiracy, as well as the Georgia Dock claims that nobody seriously contends could be

maintained against Peco.

        Now, the New DAPs seek to interject yet another set of allegations involving a subset of

the broiler market—a supposed bid-rigging conspiracy among Small Bird producers—

indiscriminately against all defendant producers. Although Peco is a small player in the market,

it did not produce any “Small Birds” during the relevant period, much less get mentioned in the




1
    Capitalized terms are defined in Certain Defendants’ Memorandum (ECF No. 3688) or the Boston
    Market complaint (Boston Market Corp., v. Tyson Foods, Inc. et al., No. 1:20-cv-3450 (N.D. Ill. filed
    June 12, 2020)).
                                                                                                  (cont'd)


                                                    2
recent indictment concerning alleged bid-rigging that gave rise to the new allegations. 2 A link

between the supposed Small Bird conspiracy and Peco is not even thin—it is absent. Yet Peco

now faces the burden of additional discovery into conduct in which it (and other similarly situated

defendants such as Sanderson Farms, Foster Farms, and Harrison Poultry who also did not produce

Small Birds during this time) could not possibly have participated.3 There has to be a point at

which a civil defendant should no longer be held hostage by the belated addition of allegations that

plainly do not relate to that defendant. We respectfully submit that that point has been reached.




2
    The New DAP complaints fail to make any allegations specific to Peco (or numerous other
    defendants) in alleging the Small Bird bid-rigging conspiracy. Peco recognizes, however, that the
    issue of whether the New DAPs can state a claim as to the alleged Small Bird conspiracy is a question
    for another procedural day.
3
    Notably, in pleading the allegations regarding the purported manipulation of the Georgia Dock index,
    plaintiffs (including the New DAPs) identified the specific defendants who alleged participated in the
    purported Georgia Dock manipulation. There is no reason why the New DAPs should not have to do
    the same with respect to the Small Bird conspiracy—particularly given that the New DAPs’
    allegations are predicated on their interactions with certain and specific producers. For example, the
    New DAPs reference their contracts with defendants, specific instructions to defendants regarding
    their products, and note that “the proprietary product Defendants produce and sell to Boston Market
    cannot be sold to any other customer.” (Boston Market Compl. ⁋ 216; see also ⁋ 224 (“each of the
    Defendants that submitted bids to Boston Market gave the exact same explanation”).)



                                                    3
                                     CONCLUSION

       Accordingly, Peco respectfully requests that the Court exercise its significant case

management authority to exclude the bid-rigging claim brought by the New DAPs from the In re

Broilers Litigation.



Dated: July 2, 2020                       Respectfully submitted,

                                           /s/ Patrick Fitzgerald_______________
                                           Patrick Fitzgerald (#6307561)
                                           Gail Lee
                                           Peter Cheun
                                           SKADDEN, ARPS, SLATE,
                                             MEAGHER & FLOM LLP
                                           155 N. Wacker Drive
                                           Chicago, IL 60606
                                           Telephone: (312) 407-0700
                                           Facsimile: (312) 407-0411
                                           patrick.fitzgerald@skadden.com
                                           gail.lee@skadden.com
                                           peter.cheun@skadden.com

                                           Boris Bershteyn (admitted pro hac vice)
                                           Lara Flath (#6289481)
                                           SKADDEN, ARPS, SLATE,
                                             MEAGHER & FLOM LLP
                                           One Manhattan West
                                           New York, NY 10001
                                           Telephone: (212) 735-3000
                                           Facsimile: (212) 735-2000
                                           boris.bershteyn@skadden.com
                                           lara.flath@skadden.com

                                           Attorneys for Defendant Peco Foods, Inc.




                                             4
                                 CERTIFICATE OF SERVICE

       I hereby certify that on this 2nd day of July, 2020, a true and correct copy of the foregoing

document was electronically filed with the Clerk of Court using the CM/ECF system, which will

send notification to all counsel of record.

                                                             /s/ Patrick Fitzgerald




                                                 5
